      Case: 3:19-cv-01190-JGC Doc #: 14 Filed: 07/28/20 1 of 1. PageID #: 141




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

Brandon Jones,                                               Case No. 19cv1190

                           Plaintiff

               v.                                            ORDER

Corrections Officer Grimm, et al.,

                           Defendants.

       This is a civil rights case in which Magistrate Judge James R. Knepp II has filed a Report

and Recommendation recommending that I grant defendants’ motion to dismiss (Doc. 11).

       The Magistrate Judge notified the parties that any objections to the R&R were due within

fourteen days after the filing of his R&R, which occurred on March 3, 2020. Because Jones

did not file a timely objection, he forfeited his right to de novo review of the R&R. Smith v.

Detroit Fed’n of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987). I need only “satisfy

[myself] that there is no clear error on the face of the record in order to accept the

recommendation.” Bogan v. Morgan, 2012 WL 3776514, *1 (N.D. Ohio 2012) (Gaughan, J.).

       Having reviewed the Magistrate Judge’s careful handling of Jones’s claim under 42 U.S.C.

§ 1983, I am satisfied that the R&R properly disposes of this case.

       It is, therefore,

       ORDERED THAT: The Magistrate Judge’s Report and Recommendation (Doc. 12) be,

and the same hereby is, adopted as the order of the court.

So ordered.

                                                             /s/ James G. Carr
                                                             Sr. U.S. District Judge
